
	
		II
		111th CONGRESS
		1st Session
		S. 222
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the national limitation on qualified energy conservation bonds and to clarify
		  that certain programs constitute a qualified conservation purpose, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Revitalization Energy
			 Conservation Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Although
			 conservation measures and energy efficiency technologies have shown significant
			 gains in usage over the past three decades, there remains the need and
			 opportunity for widespread adoption of energy conservation measures and
			 utilization of new energy efficiency technologies.
			(2)Energy efficiency
			 is in the national interest for our long-term economic well being, for the
			 health and safety of our citizens and the world as we mitigate the effects of
			 climate change, and for our independence and security.
			(3)Energy
			 inefficiencies account for at least 50 percent of all United States energy
			 use.
			(4)United States
			 electricity use could be reduced by 70 percent through efficiency gains
			 alone.
			(5)Estimates
			 indicate that although the average United States household's energy costs are
			 equal to seven percent of household income, low-income households spend 17
			 percent of household earnings on energy.
			(6)The
			 rehabilitation, retrofitting, and construction of residential, commercial, and
			 public facilities will create jobs that benefit community residents, facility
			 owners, facilities, and the environment.
			(7)The energy saving
			 benefit of such programs, if they can be implemented on a national basis, would
			 contribute significantly to our energy independence and security. Buildings
			 account for 40 percent of total United States energy consumption; 70 percent of
			 United States electricity consumption; and 43 percent of United States carbon
			 emissions, a larger share than either transportation or industry.
			(8)Research,
			 development, and deployment of renewable energy, advanced battery technologies,
			 technologies to reduce fossil fuel consumption, and technologies to reduce
			 energy consumption in buildings are vital to the rebuilding of the economy of
			 the United States.
			3.Increase in
			 national limitation for qualified energy conservation bonds
			(a)In
			 generalSection 54D(d) of the
			 Internal Revenue Code of 1986 is amended by striking
			 $800,000,000 and inserting $3,600,000,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			4.Clarification of
			 qualified conservation purposes with respect to qualified energy conservation
			 bonds
			(a)In
			 generalFor purposes of
			 section 54D(f)(A)(ii) of the Internal Revenue Code of 1986, capital
			 expenditures for green community programs include programs that—
				(1)reduce energy
			 consumption in privately owned buildings, such as programs described in
			 subsection (b); and
				(2)cover recruiting
			 and training local workers for the jobs created by activities described in
			 subsection (b) or by other green community programs.
				(b)Program
			 described
				(1)In
			 generalA program described in this subsection is a program which
			 is implemented by a State or local government, or a designee, and in which the
			 costs of identifying and making building improvements and related efficiency
			 services are repayable by property owners or renters over time through a
			 periodic fee.
				(2)ImprovementsImprovements
			 described in paragraph (1) may include heating, cooling, lighting,
			 water-saving, or stormwater-reducing measures or other measures that result in
			 reduced energy use.
				(3)Periodic
			 feeThe periodic fee described in paragraph (1) is a fee
			 which—
					(A)is equal to or
			 approximates the savings in energy costs associated with the building
			 improvements and achieved during the fee period; and
					(B)is assessed on a
			 government bill, such as a bill issued for municipal services or for property
			 taxes, or on a private utility bill, such as a bill issued for electricity,
			 water, or natural gas service.
					5.Reporting
			 requirementThe Secretary of
			 the Treasury shall submit to Congress and publish in the Federal Register an
			 annual report on projects for which qualified energy conservation bonds (as
			 defined in section 54D of the Internal Revenue Code of 1986) are issued. Such
			 report shall include—
			(1)the name and address of the issuer,
			(2)the date of the
			 issue, the amount of net proceeds of the issue, the stated interest rate, term,
			 and the face amount of each bond which is part of such issue, the amount of
			 issuance costs of the issue, and the amount of reserves of the issue,
			(3)the name and
			 address of—
				(A)each initial
			 principal user of any facility provided with the proceeds of the issue,
			 and
				(B)the common parent
			 of any affiliated group of corporations (within the meaning of section 1504(a)
			 of such Code) of which such initial principal user is a member, and
				(4)a description of
			 any property to be finance from the proceeds of the issue.
			6.Offset
			(a)ProhibitionExcept
			 as provided in subsection (b), no amounts appropriated or otherwise made
			 available for fiscal year 2009 (or for a fiscal year before fiscal year 2009
			 that remain available for obligation) may be obligated or expended, and no
			 obligated amounts that remain available for expenditure may be expended, for
			 the F–22A Raptor Fighter Aircraft.
			(b)Exception for
			 Windup of ProgramAmounts covered by the prohibition under
			 subsection (a) may be utilized solely for purposes in connection with the
			 winding up of the program described in that subsection.
			(c)Repeal of
			 Multiyear Procurement Authority for F–22A Raptor Fighter
			 AircraftEffective as of October 17, 2006, section 134 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364), relating to multiyear procurement authority for F–22A Raptor fighter
			 aircraft, is repealed.
			
